Title: To John Adams from John Trumbull, 19 October 1805
From: Trumbull, John
To: Adams, John



Dear Sir
Hartford Octr. 19th. 1805—

‘Till I received your last of the 4th: instant I had no idea that you doubted the truth of Washington’s letter relative to the capture of Cornwallis and supposed you only questioned the propriety of his allowing a letter to be published, in which he appears to boast of his success in stratagems.
You express a wish that "the veracity of the letter might be established beyond all cavil." I can do no more to establish it then to tell you, that I know every word of it to be true, & that I knew of the whole transaction at the time it was carrying on. The French Court had engaged, the year before, to place a Fleet in the West Indies, sufficient to command this coast, & ordered to cooperate with our General at any part of it, to at which in consequence of the movements that might take place in the Armies during the summer of 1801 he might request them to join him. In May 1800 Washington & some French Officers who were empowered by their Court, met at Hartford, & there made the first arrangement. The moment it was known that Cornwallis had fixed his quarters at Yorktown, intelligence was dispatched requesting Count de Grasse to sail for the Chesapeake. Do the Simpletons, who would contradict this, know that it would have been impossible for Washington, on his hearing of the arrival of De Grasse in the Chesapeake to have made that rapid movement of his whole Army, without any previous preparation?
Whether your Informant, whom You avoid to name, was a Scoundrel, endeavouring to sow jealousies among the heads of departments, of which he might afterwards avail himself, or a mere dupe to the deceptive & secret management of Washington, I know not. I know this only, that a certain Person, who has ceased to make any more “noise in the world,” had long before this time wholly lost the confidence of Washington, & yet that to the last, Washington was more afraid of him, & more under his influence, than of any other Man in the world.
Whoever your informant might be, I will venture to assert that he did not believe a word he told you; but was very desirous to make you believe it. And so he expressed "his utmost contempt of Washington, for his weakness, ignorance, incapacity & want of abilities."
I have said, that Washington was not a Scholar, and never trusted to his own skill in composition, in any of his public addresses—I will add that he was not a Man of much general science. But he was a Man of the highest natural talents. As a General, he far surpassed any one, who ever acted on the American Theatre—nor do I believe, if we could have had our choice of all the military Commanders, who shone in the last century, that we could have found his equal. Frederic of Prussia, at the head of our armies, would have ruined us in two campaigns—
His temper was naturally ardent, impetuous, open & passionate. Finding he suffered many disadvantages from its indulgence in early life, he determined at all events to check its ebullitions—and when he again came forward in stations of the highest dignity, he ever acted under a mask of the deepest reserve, & assumed the most impenetrable character I ever knew. He never trusted any more persons, with his plans or designs, than were absolutely necessary, to the carrying of them on, nor till the moment of action. He often called Councils of War for the purpose of discovering the plans & sentiments of his Officers, & as often for the purpose of discovering his enemies & concealing his own designs, by consulting on projects, which he had no idea of attempting. Marshall in his life of Washington to in the three volumes already published, has given a just representation, so far as it goes, in general, but he either did not know, or was afraid to tell a thousand particulars; which would have much more explained the real character & talents of his Hero.—You are sensible I have no reason to be partial to Washington—I was never his confident, nor was any person ever completely so—Indeed one of his principal modes of deception consisted in making persons believe they were trusted.—
Though it was happy for your country, it was in one respect not fortunate for yourself, that You were absent in Europe during the most trying scenes of the war. You had no opportunity of observing those characters arise & unfold themselves, who have since acted so conspicuous parts. You could not see the origin & progress of those parties, which have since completely convulsed our government. On your return You were surrounded by men, who instead of desiring to give you any just information, wished to draw you into the vortex of their party. As they found You determined to preserve your own Independence, You never received the constant and cordial support of any one of the Parties in the US.—There were three formed early—That of Hamilton, which under the name of Federalism, for a season carried every thing before it—He did not love Washington, was jealous of You, & could not endure any man to be above himself. That of Jefferson, you have had sufficient opportunity to be acquainted with—The third was Burr’s—this was to consist only of a number of Men of talents, as he styled them, in the several states, who should be able at a proper conjuncture to force themselves & their leader into office, by throwing their weight into one of the scales—few of them cared into which, if their purposes could be answered—and they have once succeeded in the attempt,—this party yet exists.
I will add no more—but conclude with my respects to Mrs: Adams & your family, / Your most Obedt. Servant
John Trumbull